
	

113 HR 5229 IH: Wounded Warriors Federal Leave Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5229
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Lynch (for himself, Mr. Farenthold, Mr. Cummings, and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide leave to any new Federal employee who is a veteran
			 with a service-connected disability rated at 30 percent or more for
			 purposes of undergoing medical treatment for such disability, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Wounded Warriors Federal Leave Act of 2014.
		2.Additional leave for Federal employees who are disabled veterans
			(a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the
			 following:
				
					6329.Disabled veteran leave
						(a)During the 12-month period beginning on the first day of employment, any employee who is a veteran
			 with a service-connected disability rated at 30 percent or more is
			 entitled to leave, without loss or reduction in pay, for purposes of
			 undergoing medical treatment for such disability for which sick leave
			 could regularly be used.
						(b)
							(1)The leave credited to an employee under subsection (a) may not exceed 104 hours.
							(2)Any leave credited to an employee pursuant to subsection (a) that is not used during the 12-month
			 period described in such subsection may not be carried over and shall be
			 forfeited.
							(c)In order to verify that leave credited to an employee pursuant to subsection (a) is used for
			 treating a service-connected disability, such employee shall submit to the
			 head of the employing agency certification, in such form and manner as the
			 Director of the Office of Personnel Management may prescribe, that such
			 employee used such leave for purposes of being furnished treatment for
			 such disability by a health care provider.
						(d)In this section—
							(1)the term employee has the meaning given such term in section 2105, and includes an officer or employee of the United
			 States Postal Service or of the Postal Regulatory Commission;
							(2)the term service-connected has the meaning given such term in section 101(16) of title 38; and
							(3)the term veteran has the meaning given such term in section 101(2) of such title.
							.
			(b)Clerical amendmentThe table of sections for chapter 63 of title 5, United States Code, is amended by adding after the
			 item relating to section 6328 the following:
				
					
						6329. Disabled veteran leave..
			(c)ApplicationThe amendments made by subsection (a) shall apply with respect to any employee (as that term is
			 defined in section 6329(d)(1) of title 5, United States Code, as added by
			 subsection (a)) hired on or after the date that is one year after the date
			 of enactment of this Act.
			(d)RegulationsNot later than 6 months after the date of enactment of this Act, the Director of the Office of
			 Personnel Management shall prescribe regulations with respect to the leave
			 provided by the amendment in subsection (a).
			
